DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 11-14) in the reply filed on 7/21/2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/068293 A1), as cited in the IDS dated 11/7/2019, wherein Kitawaki et al (US 2017/0327930), hereinafter “Kitawaki”, is used and cited herein as an English language equivalent, and is also cited in the IDS dated 11/7/2019. 
Regarding claim 1, Kitawaki discloses an aluminum alloy substrate for magnetic disk that includes 0.01 mass% or more and 3.00 mass% or less of Fe, and the balance of Al and unavoidable impurities (Abstract), which overlaps with the instantly claimed range, “the aluminum alloy substrate comprising an aluminum alloy comprising 0.4 to 3.0 mass% of Fe and a balance of Al and unavoidable impurities”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Kitawaki discloses second phase particles having a longest diameter of 3 µm or more and 100 µm or less may be dispersed at a distribution density of 100 particles/mm2 ([0031]).  Kitawaki discloses a method for producing a magnetic disk wherein an aluminum alloy is cast from a prepared molten aluminum alloy by a semi-continuous or continuous casting method to form an ingot ([0079]-[0080]), subjecting the obtained ingot to a cold-rolling step to produce a rolled material having a desired thickness required for magnetic disks ([0004]), stamping the rolled material to have an annular shape, subjecting the substrate to pressurization annealing, and cutting and grinding the substrate ([0004]-[0005]). 
However, Kitawaki is silent in regards to second phase particles having a longest diameter of 0.5 µm or more and less than 2.0 µm or less may be dispersed at a distribution density of 5000 particles/mm2. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In the instant case, the aluminum alloy substrate of Kitawaki would be expected to have the same or similar properties as the instantly claimed aluminum alloy substrate because the aluminum alloy substrate of Kitawaki appears to have the same or substantially the same composition and microstructure, and the aluminum alloy substrate of Kitawaki is made by a substantially similar process, as disclosed above ([0004]-[0005], [0079]-[0080]).
Regarding claims 2-4 and 11-14, Kitawaki discloses an aluminum alloy substrate comprising a composition of (Claim 1):
Element
Instant Claims (wt%)
Kitawaki Ranges (wt%)
Mn
0.1-3.0%
0.01-2.0%
Si
0.1-0.4%
<0.5%
Ni
0.1-3.0%
0.1-2.0%
Cu
0.005-1.000%
0.005-2.000%
Mg
0.1-6.0%
0.1-6.0%
Cr
0.01-1.0%
0.01-2.0%
Zr
0.01-1.0%
0.01-2.0%
Zn
0.005-1.000%
0.005-2.000%
Ti, B, V
0.005-0.5%
0.005-0.5%


The composition of Kitawaki overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 5, Kitawaki discloses an aluminum alloy substrate wherein the second phase particles have a longest diameter of 100 µm or less (i.e., wherein a cross section has an average crystal particle diameter of 70 µm or less in a sheet thickness direction) ([0033]). 
Regarding claim 6, Kitawaki discloses not expressly teach “wherein proof stress is 60 MPa or more after heating at 340C for 3 hours in atmospheric air”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In the instant case, the aluminum alloy substrate of Kitawaki would be expected to have the same or similar properties as the instantly claimed aluminum alloy substrate because the aluminum alloy substrate of Kitawaki appears to have the same or substantially the same composition and microstructure, and the aluminum alloy substrate of Kitawaki is made by a substantially similar process, as disclosed above in the rejection to Claim 1.
Regarding claim 7, Kitawaki discloses an annular aluminum alloy substrate produced in a manner that is subjected to cutting, grinding, degreasing, etching, and zincate treatment and then further undergoes electroless plating with Ni-P (i.e., a magnetic disk wherein an electroless Ni-P plating treatment layer and a magnetic layer thereon are disposed on a surface of the aluminum alloy substrate for a magnetic disk ([0005]). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734